Citation Nr: 1747355	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for disability affecting the right upper extremity, to include as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for disability affecting the left upper extremity, to include as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for disability affecting the right lower extremity, to include as secondary to service-connected Type II diabetes mellitus.

5.  Entitlement to service connection for disability affecting the left lower extremity, to include as secondary to service-connected Type II diabetes mellitus.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.
  
This matter was last before the Board in September 2016, at which time the Veteran's claims were remanded for additional development.  

The medical evidence includes conflicting diagnoses of diabetic neuropathy and peripheral artery disease.  The Veteran had identified the symptoms in the upper and lower extremities as the areas of concern; thus the Board has characterized the claims as noted on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issues of entitlement to service connection for disabilities affecting the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record weighs against a finding that the Veteran's hypertension was caused or aggravated by his service-connected Type II diabetes mellitus, or was otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his hypertension was caused or aggravated by his service-connected Type II diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is no medical evidence in the Veteran's service treatment records or any indication in the record suggesting that the Veteran was first diagnosed with hypertension or was suffering from any symptoms of hypertension within one year of his separation from service.  The Veteran himself has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

A review of the Veteran's post-service VA and private treatment records note the Veteran has been diagnosed with hypertension.  However, these records do not relate his hypertension to his service-connected Type II diabetes mellitus or any other medical condition.

In January 2016, the Veteran underwent a VA hypertension examination.  He was noted to have a diagnosis of secondary hypertension with a date of diagnosis of 2011.  The Veteran claimed during the examination that his hypertension was proximately due to or the result of his service-connected diabetes mellitus.  The VA examiner stated that the Veteran's hypertension was not caused by or a result of his service-connected diabetes mellitus.  Rather, the VA examiner concluded that the Veteran's current hypertension was the result of right renal artery stenosis as noted on MRA findings dated in April 2011.  Further, the VA examiner stated that the Veteran's diabetes was merely a risk factor for the development of hypertension.  The VA examiner stated that renal artery stenosis was responsible for approximately two percent of all cases of hypertension and roughly 50 percent of cases of secondary hypertension, that is, hypertension due to a known etiology.  He further stated that the remaining 50 percent of secondary hypertension cases are due to renal parenchymal disease. 

Following a Board remand, the January 2016 VA examiner also concluded that it was not as least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his diabetes.  In support of this conclusion, the VA examiner stated that the Veteran's Type II diabetes has generally been well-controlled since his diagnosis, as evidenced by A1c levels in the medical record that were documented as less than or equal to 6.6.  Further, current medical literature was silent for any mechanism by which well-controlled Type II diabetes (with A1c less than 7) may aggravate chronic kidney disease, and therefore, hypertension.

The Board finds the VA examiner opinions of record are entitled to great probative weight.  The opinions were provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his hypertension, and provided adequate rationales for the conclusions reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

Notably, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hypertension.  Thus, the Board finds that service connection for the Veteran's hypertension is not warranted on a secondary basis due to his service-connected Type II diabetes mellitus.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was either caused by or aggravated by his Type II diabetes mellitus.

The Board acknowledges the Veteran's belief that his hypertension is related to his diabetes.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  The preponderance of the evidence also weighs against a finding that the Veteran's hypertension was either caused or aggravated by his Type II diabetes mellitus.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In September 2016, the Board remanded the Veteran's claims seeking entitlement to service connection for disabilities of the bilateral upper and lower extremities in order to afford the Veteran a VA examination to clarify the nature and likely etiology of the Veteran's claimed disabilities.  The claims file reflects that VA had trouble contacting the Veteran to schedule a VA examination.  A May 2017 notice in the record indicates that the Veteran did not attend a scheduled examination.  However, in a September 2017 written brief, the Veteran's representative maintained that "a review of the Veteran's claims file failed to yield any indication or evidence that the Veteran was ever afforded proper notification of" any scheduled VA examination.  Indeed, the Veteran's claims file does not include any record of correspondence with the Veteran regarding efforts to schedule him for these examinations.  On remand, he should be rescheduled for a VA examination.

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the symptoms affecting the bilateral upper and lower extremities.  Copies of all pertinent records should be made available to the examiner for review.  Any indicated testing should be conducted.  Prior to any such scheduled examination, the AOJ should verify the Veteran's contact information with his representative and document all scheduling efforts in the claims file.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the Veteran have peripheral neuropathy affecting the bilateral upper or lower extremities?  

If yes, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral neuropathy caused or aggravated by the service-connected diabetes mellitus?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(b)  does the Veteran have peripheral artery disease affecting the bilateral upper or lower extremities?  

If yes, is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed peripheral artery disease caused or aggravated by the service-connected diabetes mellitus?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner should consider, and discuss as necessary, the September 2015 private treatment record that showed some abnormality on monofilament testing and a diagnosis of peripheral neuropathy.  

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


